TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 25, 2014



                                      NO. 03-13-00717-CR


                               Danny Rosas Vasquez, Appellant

                                                 v.

                                  The State of Texas, Appellee




           APPEAL FROM 427TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the order entered by the trial court. Having reviewed the record and the

parties’ arguments, the Court holds that there was no reversible error in the trial court’s order.

Therefore, the Court affirms the trial court’s order. The appellant shall pay all costs relating to

this appeal, both in this Court and the court below.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 25, 2014



                                      NO. 03-13-00718-CR


                               Danny Rosas Vasquez, Appellant

                                                 v.

                                  The State of Texas, Appellee




           APPEAL FROM 427TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the order entered by the trial court. Having reviewed the record and the

parties’ arguments, the Court holds that there was no reversible error in the trial court’s order.

Therefore, the Court affirms the trial court’s order. The appellant shall pay all costs relating to

this appeal, both in this Court and the court below.